           Case 2:20-cv-00194-APG-NJK Document 5 Filed 04/02/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Patrick Rose@usdoj.gov
 7
   Attorneys for Respondents
 8

 9

10                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
11

12

13   Hassan Nassiri,                                   Case No: 2:20-cv-00194-APG-NJK

14         Petitioner,

15         v.                                          Stipulation and Order
16   Chad F. Wolf, in his official capacity as
     Acting Secretary of Homeland Security,            (First Request)
17   et al.

18         Respondents.

19

20         Petitioner and Respondents, through undersigned counsel, stipulate and request that

21 the Court approve a 30-day extension of time, from April 6, 2020 to May 6, 2020, for

22 Respondents to file a response to the Petition, ECF No. 1. This is the first request for an

23 extension of time.

24         Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1 allow a party to

25 request additional time to perform an act. Respondent’s counsel has not yet received

26 Petitioner’s A-File. Such file materials would be helpful, if not necessary, in responding to

27 the allegations in the Petition. Even so, the parties have had preliminary discussions about

28 resolving this matter. This requested extension will provide additional time to continue
            Case 2:20-cv-00194-APG-NJK Document 5 Filed 04/02/20 Page 2 of 2



1    such discussions, possibly obviating the need for Respondents to prepare and file a formal
2    response to the Petition. Accordingly, the parties request a 30-day extension of time, from
3    April 6, 2020 to May 6, 2020, for Respondents to file a response to the Petition, ECF No.
4    1. This stipulated request is filed in good faith and not for the purposes of undue delay.
5           Respectfully submitted this 2nd day of April 2020.
6     REZA ATHARI & ASSOCIATES                          NICHOLAS A. TRUTANICH
                                                        United States Attorney
7

8     /s/ Luther Snavely__________                      /s/ Patrick Rose______
      LUTHER SNAVELY, ESQ.                              PATRICK A. ROSE
9     Nevada Bar No. 5507                               Assistant United States Attorney
      3365 Pepper Lane, Suite 102
10    Las Vegas, Nevada 89120                           Attorneys for Respondents
11    Attorney for Petitioner
12
                                                 IT IS SO ORDERED:
13

14

15                                               UNITED STATES DISTRICT JUDGE
                                                 UNITED STATES MAGISTRATE JUDGE
16

17                                                        April 3, 2020
                                                 DATED: _____________________________
18

19

20

21

22

23

24

25

26

27

28


                                                    2
